         Case 1:16-cr-00436-KMW Document 350 Filed 03/22/19 Page 1 of 2
                                         U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007

                                                      March 22, 2019

BY ECF
The Honorable Kimba M. Wood
United States Courthouse
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. Steven Brown, 16 Cr. 436 (KMW)

Dear Judge Wood:

        Pursuant to the Court’s March 11, 2019 order, the Government writes in response to the
March 7, 2019 letter of Zachary Taylor, Esq., on behalf of defendant Steven Brown (Dkt. No. 349)
in which Brown (i) argues that in calculating an offset to restitution with respect to the sale of the
Calabasas property the Court should use the appraised value of the property of $2.67 million rather
than the net sale proceeds Victim-2 received of $1,918,929.12; and (ii) raises certain purported
conflicts of interest with respect to Brown’s prior counsel, Walter Mack, Esq.

         With respect to the proper calculation of the offset for the sale of the Calabasas property,
for the reasons the Government stated at the February 14, 2019 restitution hearing, the Government
respectfully submits that the Court should use the value that Victim-2 actually received from the
sale of the Calabasas property rather than the appraised value of the property at the time of the
sale. Using this methodology makes sense in light of the fact that the net sale proceeds represent
what Victim-2 actually obtained from selling the property that had been transferred to him in
connection with Victim-2’s settlement of his civil claims against Williams and Brown. While, as
the Government explained at the February 14, 2019 hearing, Victim-2 did donate $570,000 to the
purchaser, a nature conservancy, in the hopes of gaining a tax benefit, Victim-2 has realized no
tax benefits from this donation to-date. Thus, Brown’s claim that Victim-2 would receive a
windfall from using the net sale proceeds is unpersuasive. Furthermore, Brown’s reliance on
United States v. Boccagna, 450 F.3d 107 (2d Cir. 2006) is likewise unavailing. While in Boccagna
the Second Circuit indicated that using “fair market value” will “generally provide the best
measure to ensure restitution in the ‘full amount’ of the victim’s loss,” id. at 109, the Second
Circuit also expressly “decline[d] to hold that, as a matter of law, only fair market value may be
used in calculating property values under the MVRA.” Id. Notably, in Boccagna the Second
Circuit further stated that “[i]n determining the appropriate measure of value for property relevant
to restitution, a district court must consider that the purpose of restitution is essentially
compensatory: to restore a victim, to the extent money can do so, to the position he occupied before
sustaining injury.” Id. at 115. Here, Victim-2 has only realized $1,918,929.12 from the sale of the
Calabasas property, and thus it is entirely consistent with the purposes of the MVRA to utilize this
value in calculating the offset to restitution, rather than the appraised value of the property.

                                                  1
         Case 1:16-cr-00436-KMW Document 350 Filed 03/22/19 Page 2 of 2



Accordingly, consistent with the Court’s conclusion at the February 14, 2019 hearing and the
Court’s restitution order with respect to defendant James David Williams (Dkt. No. 341), the offset
as to the sale of the Calabasas property should be in the amount of $1,918,929.12.1

         With respect to the assertion in Brown’s letter regarding an actual or potential conflict of
interest with Brown’s prior counsel, Walter Mack, Esq., should Brown decide to pursue a claim of
ineffective assistance of counsel in an effort to withdraw his guilty plea, the proper procedural
mechanism to do so would be through a 2255 petition. See Fed. R. Crim. P. 11(e) (“After the court
imposes sentence, the defendant may not withdraw a plea of guilty or nolo contendere, and the
plea may be set aside only on direct appeal or collateral attack.”); United States v. Ramos, 03 Cr.
724 (LAP), 09 Civ. 7938 (SAS), 2015 WL 28526247, at *3 (S.D.N.Y. Oct. 8. 2015) (“The present
motion is clearly made after sentencing, and the sentence has not been vacated . . . . Accordingly,
to the extent Defendant’s motion seeks to withdraw his plea of guilty pursuant to Rule 11 of the
Federal Rules of Criminal Procedure, it is unavailing.”); Hasbajrami v. United States, 13 Civ.
6852, 11 Cr. 623, 2014 WL 4954596, at n. 3 (E.D.N.Y. Oct. 2, 2014) (citing Rule 11(e) and noting
that “it is clear that at this stage, [the defendant] may not withdraw his plea based on a motion
within the criminal case.”); United States v. Monreal, 301 F.3d 1127, 1133 (9th Cir. 2002) (“Once
a conviction is entered, the district court’s jurisdiction over the matter is limited, and an attack on
the conviction must have a jurisdictional basis . . . . Generally, the vehicle for challenging a
conviction in the district court is a 28 U.S.C. § 2255 petition.”); cf. Massaro v. United States, 538
U.S. 500, 504 (2003) (“in most cases a motion brought under § 2255 is preferable to direct appeal
for deciding claims of ineffective assistance.”); United States v. Doe, 365 F.3d 150, 152–53 (2d
Cir. 2004); United States v. Morris, 350 F.3d 32, 39 (2d Cir. 2003). If Brown filed a 2255 petition,
there would be an additional opportunity to expand the factual record as to the nature of any prior
representation Mr. Mack may have provided to Williams.


                                                 Respectfully submitted,

                                                 GEOFFREY S. BERMAN
                                                 United States Attorney

                                           by:       /s/
                                                 Noah Solowiejczyk
                                                 Katherine C. Reilly
                                                 Assistant United States Attorneys
                                                 (212) 637-2473/6521

cc:    Zachary Taylor, Esq. (by ECF and E-mail)



1
 The Government previously provided to the Court a proposed restitution order with respect to
Brown on February 20, 2019. The Government respectfully requests that the Court enter that
proposed restitution order at this time. As is reflected in the proposed restitution order, the
Government is requesting that the Schedule of Victims be filed under seal in order to protect the
privacy of the victims.
                                                    2
